Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.282 Page 1 of 29



   1   Christopher D. Moon, SBN 246622
   2   chris@moonlawapc.com
       Kevin O. Moon, SBN 246792
   3   kevin@moonlawapc.com
   4   MOON LAW APC
       600 West Broadway, Suite 700
   5   San Diego, California 92101
   6   Telephone: (619) 915-9432
       Facsimile: (650) 618-0478
   7
   8   Attorneys for Plaintiff

   9
  10                        UNITED STATES DISTRICT COURT
  11                     SOUTHERN DISTRICT OF CALIFORNIA
  12
  13   LINDSAY PENHALL, on behalf of               Case No.: 19-cv-2340-JLS-RBB
       herself and a class of all others similarly
  14
       situated,                                   PLAINTIFF’S OPPOSITION TO
  15                       Plaintiff,              DEFENDANT’S MOTION TO
                                                   DISMISS UNDER RULE 12(b)(3) OR
  16
                       v.                          TRANSFER UNDER § 1404(a)
  17
       YOUNG LIVING ESSENTIAL OILS,          Date:      March 19, 2020
  18
       LC,                                   Time:      1:30 p.m.
  19                Defendant.               Place:     Courtroom 4D
                                             Judge:     Hon. Janis L. Sammartino
  20
  21
  22
  23
  24
  25
  26
  27
  28

       Type text here
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.283 Page 2 of 29



   1                                            TABLE OF CONTENTS
   2   I.     INTRODUCTION ........................................................................................... 1
   3   II.    LEGAL STANDARD ..................................................................................... 2
   4
       III.   ARGUMENT .................................................................................................. 3
   5
              A.       Defendant Has Failed to Establish that Plaintiff Was Bound by
   6                   the Forum-Selection Clauses in the Agreement Identified in
   7                   Defendant’s Motion. ............................................................................. 3
   8          B.       Because the Agreement’s Forum-Selection Clauses and
   9                   Arbitration Clause Irreconcilably Conflict, There Was No
                       Meeting of the Minds, Rendering the Clauses Unenforceable. ............ 4
  10
                                1.        Forum-Selection Clause #1 (“FSC #1”) ........................... 4
  11
                                2.        Arbitration Clause and Forum-Selection Clause #2
  12                                      (“FSC #2”)........................................................................ 4
  13                            3.        Forum-Selection Clause #3 (“FSC #3”) ........................... 6
  14          C.       Even if the Court Were to Determine that the Forum-Selection
  15                   Clauses Are Enforceable, They Are Permissive, and Therefore
                       Venue in This District Is Proper. .......................................................... 7
  16
              D.       The Plain Language of the Forum-Selection Clauses Also
  17                   Demonstrate They Are Permissive, Rather than Mandatory. ............. 12
  18
              E.       The Forum-Selection Clauses Do Not Encompass Plaintiff’s
  19                   Claims. ................................................................................................ 13
  20          F.       The Court Should Deny Defendant’s Motion to Transfer Under
  21                   Section 1404(a) Because the Balance of Factors Weighs in
                       Favor of Keeping this Action in California. ....................................... 15
  22
  23                            1.        The Private Interest Factors Favor California ................ 16

  24                                      i.        Plaintiff’s Choice of Forum Is Entitled to
                                                    Deference ............................................................. 16
  25
                                          ii.       The Access to Sources of Proof Factor Is
  26
                                                    Neutral .................................................................. 17
  27
                                          iii.      The Witness Convenience Factors Favor
  28                                                California ............................................................. 18

                                                                -i-
                   PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.284 Page 3 of 29



   1                                   iv.      The Location of the Agreements Factor
   2                                            Favors California ................................................. 19

   3                                   v.       The Governing Law Factor Favors
                                                California ............................................................. 19
   4
   5                                   vi.      The Forum Contacts Factors Favor
                                                California ............................................................. 20
   6
                                       vii.     The Litigation Costs Factor Favors
   7                                            California ............................................................. 21
   8
                              2.       The Public Interest Factors Favor California ................. 21
   9
                                       i.       The Court Congestion Factor Weighs in
  10                                            Favor of Keeping This Action in California ........ 21
  11                                   ii.      The Local Interest and Burden on Citizen
  12                                            Factors Favors California ..................................... 22
  13                                   iii.     The Governing Law Factor Favors
  14                                            California ............................................................. 22

  15   IV.   CONCLUSION ............................................................................................. 24
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                           -ii-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.285 Page 4 of 29



   1                                      TABLE OF AUTHORITIES
   2   Cases
   3   Alcatel Lucent USA, Inc. v. Dugdale Commc'ns, Inc.,
          2010 WL 883831 (C.D. Cal. Mar. 5, 2010) ........................................................ 3
   4
       Bohara v. Backus Hosp. Med. Benefit Plan,
   5      390 F. Supp. 2d 957 (C.D. Cal. 2005) ......................................................... 17, 18
   6   Bristlecone, Inc. v. Smith & Nephew, Inc.,
           2017 WL 2666763 (N.D. Cal. June 20, 2017) .................................................. 11
   7
       BrowserCam Inc. v. Gomez, Inc.,
   8      2008 WL 4408053 (N.D. Cal. Sept. 26, 2008)............................................ 12, 13
   9   Costco Wholesale Corp. v. Liberty Mut. Ins. Co.,
          472 F. Supp. 2d 1183 (S.D. Cal. 2007) ............................................................. 23
  10
       Decker Coal Co. v. Commonwealth Edison Co.,
  11      805 F.2d 834 (9th Cir. 1986) ....................................................................... 16, 23
  12   Doe 1 v. AOL LLC,
          552 F.3d 1077 (9th Cir. 2009) ............................................................................. 2
  13
       Escobosa v. Sunbelt Commc'ns Co.,
  14      2009 WL 10672058 (S.D. Cal. June 25, 2009) ......................... 17, 18, 22, 23, 24
  15   Gennock v. Lucas Energy, Inc.,
          2011 WL 4738320 (E.D. Cal. Oct. 5, 2011) ........................................... 8, 11, 12
  16
       Hendricks v. StarKist Co.,
  17      2014 WL 1245880 (N.D. Cal. Mar. 25, 2014) .................................................. 21
  18   Hendrickson v. Octagon Inc,
          2014 WL 2758750 (N.D. Cal. June 17, 2014) .............................................. 8, 12
  19
       Hunt Wesson Foods, Inc. v. Supreme Oil Co.,
  20      817 F.2d 75 (9th Cir. 1987) ............................................................................. 2, 8
  21   In re Ferrero Litig.,
           768 F. Supp. 2d 1074 (S.D. Cal. 2011) ............................... 16, 17, 18, 19, 20, 21
  22
       In re Orange, S.A.,
  23       818 F.3d 956 (9th Cir. 2016) ............................................................................. 14
  24   Jones v. GNC Franchising, Inc.,
          211 F.3d 495 (9th Cir. 2000) ....................................................................... 16, 22
  25
       Laxmi Investments, LLC v. Golf USA,
  26      193 F.3d 1095 (9th Cir. 1999) ............................................................................. 2
  27   Local Motion, Inc. v. Niescher,
          105 F.3d 1278 (9th Cir. 1997) ............................................................................. 2
  28

                                                             -iii-
                   PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.286 Page 5 of 29



   1   Morgan Tire of Sacramento, Inc. v. Goodyear Tire & Rubber Co.,
          60 F. Supp. 3d 1109 (E.D. Cal. 2014) ................................................................. 3
   2
       Noriesta v. Konica Minolta Bus. Sols. U.S.A., Inc.,
   3      2019 WL 6482222 (C.D. Cal. July 8, 2019) ......................................... 17, 18, 19
   4   O'Shaughnessy v. Young Living Essential Oils, LC.
          (W.D. Tex. Nov. 27, 2019).................................................................................. 6
   5
       O'Shaughnessy v. Young Living Essential Oils, LC,
   6      2019 WL 5296359 (W.D. Tex. Oct. 18, 2019) ........................................... 5, 6, 9
   7   Osprey Partners RSF LLC v. UBS Fin. Servs. Inc.,
          2016 WL 6679682 (N.D. Cal. Nov. 14, 2016) ................................................ 2, 5
   8
       Patriot Sci. Corp. v. Korodi,
   9      2009 WL 10673013 (S.D. Cal. Sept. 10, 2009) .......................................... 16, 20
  10   PC Specialists, Inc. v. Micros Sys., Inc.,
          2010 WL 11509024 (S.D. Cal. Apr. 27, 2010) ........................... 3, 15, 19, 20, 22
  11
       QSR Mgmt., Inc. v. Dunkin Brands, Inc.,
  12      2008 WL 2856456 (C.D. Cal. Mar. 3, 2008) ...................................................... 8
  13   Reliance Ins. Co. v. Six Star, Inc.,
           155 F. Supp. 2d 49 (S.D.N.Y. 2001) ................................................................. 13
  14
       Roling v. E*Trade Sec., LLC,
  15       756 F. Supp. 2d 1179 (N.D. Cal. 2010) ............................................................ 16
  16   Rui Chen v. Premier Fin. All., Inc.,
           2019 WL 6911263 (N.D. Cal. Dec. 19, 2019.............................................. 18, 19
  17
       Sprout Healthy Vending LLC v. Seaga Mfg. Inc.,
  18      2014 WL 12688422 (C.D. Cal. Dec. 18, 2014) ................................................ 11
  19   State ex rel. Balderas v. Real Estate Law Ctr., P.C.,
           2019 WL 7372753 (D.N.M. Dec. 31, 2019) ..................................................... 11
  20
       Van Slyke v. Capital One Bank,
  21      503 F. Supp. 2d 1353 (N.D. Cal. 2007) .......................................... 17, 18, 19, 22
  22   Waste Servs., LLC Red Oak Sanitation, Inc.,
          2008 WL 11320211 (D. Utah July 25, 2008) .................................................... 13
  23
       WSA Distrib. Inc. v. Youghiogheny Commc'ns Ne. LLC,
  24     2011 WL 13356143 (S.D. Cal. May 27, 2011) ................................................. 13
  25   Yan Guo v. Kyani, Inc.,
          311 F. Supp. 3d 1130 (C.D. Cal. 2018) ....................................................... 14, 15
  26
       Statutes
  27   28 U.S.C. § 1404(a) ....................................................................................... 1, 15, 16
  28   California Business & Professions Code § 17200............................................. 19, 22

                                                               -iv-
                   PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.287 Page 6 of 29



   1   I.    INTRODUCTION
   2         For years, Defendant Young Living Essential Oils, LC (“Defendant” or
   3   “Young Living”) has duped hundreds of thousands of consumers with the promise
   4   of achieving riches by working as a “distributor” of Defendant’s products. In
   5   reality, approximately 97% of consumers, including Plaintiff Lindsay Penhall,
   6   have lost money working for Defendant’s illegal pyramid scheme.
   7         Rather than address the substance of Plaintiff’s allegations, Defendant seeks
   8   to dismiss this action or transfer it to Salt Lake City, Utah. However, Defendant’s
   9   Motion lacks merit as a matter of law for at least the following reasons.
  10         First, Defendant’s Motion is based on “two mandatory forum-selection
  11   clauses and a binding arbitration clause” contained in two different documents: a
  12   “Member Agreement” and Defendant’s “Policies and Procedures” (“P&Ps”)
  13   (collectively, “Agreement”), which Defendant claims—without evidence—that all
  14   distributors, including Plaintiff, agreed to upon joining Young Living. However,
  15   Defendant’s “Agreement” is nothing more than a patchwork quilt of wholly
  16   inconsistent and plainly conflicting provisions. Indeed, a plain reading of the
  17   Agreement’s purported forum-selection and arbitration clauses would seemingly
  18   require this dispute to be adjudicated in not one, but three—or more—distinct
  19   forums. Indeed, two federal judges have already determined the Agreement’s
  20   forum-selection and arbitration clauses irreconcilably—and fatally—conflict.
  21         Second, even if the Court were to determine that the forum-selection
  22   clauses are enforceable, they are permissive, and therefore venue in this District is
  23   proper. Third, the forum-selection clauses do not encompass Plaintiff’s claims.
  24   Finally, the Court should deny Defendant’s Motion to Transfer under Section
  25   1404(a) because the balance of private and public interest factors weighs in favor
  26   of keeping this action in California. In light of the foregoing, and as further
  27   demonstrated below, the Court should deny Defendant’s Motion in its entirety.
  28   //

                                                -1-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.288 Page 7 of 29



   1   II.    LEGAL STANDARD
   2          The Ninth Circuit applies federal law to the interpretation and enforcement
   3   of forum-selection clauses. Doe 1 v. AOL LLC, 552 F.3d 1077, 1081 (9th Cir.
   4   2009). When interpreting a contract under federal law, courts look to “general
   5   principles for interpreting contracts.” Id. (internal quotation marks omitted).
   6   “Contract terms are to be given their ordinary meaning, and when the terms of a
   7   contract are clear, the intent of the parties must be ascertained from the contract
   8   itself. Whenever possible, the plain language of the contract should be considered
   9   first.” Id. (internal citations and quotation marks omitted). Written contracts
  10   should be read “as a whole” and courts “interpret each part with reference to the
  11   whole.” Id.
  12          “A legally enforceable agreement requires a meeting of the minds[.]”
  13   Osprey Partners RSF LLC v. UBS Fin. Servs. Inc., 2016 WL 6679682, at *3 (N.D.
  14   Cal. Nov. 14, 2016) (internal citations and quotation marks omitted).          The
  15   “meeting of the minds” requirement applies to a forum-selection clause. See
  16   Laxmi Investments, LLC v. Golf USA, 193 F.3d 1095, 1097 (9th Cir. 1999)
  17   (determining that there was no meeting of the minds as to the forum-selection
  18   clause). “The presence of an ambiguous material term may indicate that no
  19   meeting of the minds occurred when the document was signed.” Local Motion,
  20   Inc. v. Niescher, 105 F.3d 1278, 1280 (9th Cir. 1997). “[A] contract is ambiguous
  21   if    reasonable   people   could    find     its   terms   susceptible   to   more
  22   than one interpretation.” Doe 1, 552 F.3d at 1081 (internal citation and quotation
  23   marks omitted).
  24          A “fundamental rule of contract interpretation is that where language is
  25   ambiguous the court should construe the language against the drafter of the
  26   contract.” Hunt Wesson Foods, Inc. v. Supreme Oil Co., 817 F.2d 75, 78 (9th Cir.
  27   1987) (emphasis added). “[T]he Court must [also] draw all reasonable inferences
  28   in favor of the non-moving party and resolve all factual conflicts in favor of the

                                               -2-
                 PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.289 Page 8 of 29



   1   non-moving party.” PC Specialists, Inc. v. Micros Sys., Inc., 2010 WL 11509024,
   2   at *3 (S.D. Cal. Apr. 27, 2010) (internal citations and quotation marks omitted)
   3   (Sammartino, J.).
   4   III.   ARGUMENT
   5          A.      Defendant Has Failed to Establish that Plaintiff Was Bound by
                      the Forum-Selection Clauses in the Agreement Identified in
   6                  Defendant’s Motion.
   7          As a threshold matter, it is Defendant’s burden to demonstrate that Plaintiff
   8   is bound by the Agreement and its attendant venue provisions, which Defendant
   9   argues compel this Court to transfer or dismiss Plaintiff’s case.       See Alcatel
  10   Lucent USA, Inc. v. Dugdale Commc'ns, Inc., 2010 WL 883831, at *13 (C.D. Cal.
  11   Mar. 5, 2010); see also Morgan Tire of Sacramento, Inc. v. Goodyear Tire &
  12   Rubber Co., 60 F. Supp. 3d 1109, 1113 (E.D. Cal. 2014). In this case, Defendant
  13   has not even tried.
  14          Rather, Defendant incorrectly contends in its Motion that “Plaintiff alleges
  15   Young Living engaged in unlawful conduct under an Agreement Plaintiff
  16   executed,” which Agreement Defendant defines in Footnote 1 of its Motion as
  17   comprising the documents Defendant attached as Exhibits A-C (i.e., Member
  18   Agreement, Policies and Procedures, and Compensation Plan). Motion at p. 1, n.1
  19   (emphasis added). To be clear, nowhere in the First Amended Complaint—or
  20   anywhere else—has Plaintiff asserted any allegations concerning specific Young
  21   Living documents she executed.        Nor has Plaintiff asserted any allegations
  22   concerning which specific versions of those documents she executed.
  23          Even more troubling, Defendant claims in Footnote 1 of its Motion:
  24        Plaintiff alleges she became a Young Living Member in May 2018. Based
            on this allegation, Young Living understands Plaintiff alleges she entered
  25        into the version of the Agreement attached hereto as Ex. A, Ex. B. and Ex.
  26        C. If discovery reveals Plaintiff is subject to a different version of the
            Agreement, Young Living reserves the right to make such an allegation. For
  27        purposes of this motion, however, Young Living takes Plaintiff’s allegations
            as true.
  28   Once again, Plaintiff made no such allegations (other than becoming a Young

                                                -3-
                   PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.290 Page 9 of 29



   1   Living distributor in May 2018).         Rather, in a syllogistic sleight-of-hand,
   2   Defendant accepts as true its own proposition that “Plaintiff alleges she entered
   3   into the version of the Agreement attached hereto as Ex. A, Ex. B. and Ex. C,”
   4   which “[f]or purposes of this motion, however, Young Living takes Plaintiff’s
   5   allegations as true.” Id. When this fiction is removed, it is clear that Defendant
   6   has presented no evidence demonstrating that Plaintiff was bound by the specific
   7   Agreement cited in its Motion, and therefore Defendant has failed to satisfy its
   8   burden.
   9         B.   Because the Agreement’s Forum-Selection Clauses and
                  Arbitration Clause Irreconcilably Conflict, There Was No
  10              Meeting of the Minds, Rendering the Clauses Unenforceable.
  11         Defendant repeatedly portrays two forum-selection clauses and an
  12   arbitration clause—which are contained in two different documents—as if they
  13   seamlessly and logically integrate. See, e.g., Motion at pp. 1, 6-7. Nothing could
  14   be further from the truth.       Rather, the Member Agreement and P&Ps are a
  15   patchwork quilt of wholly inconsistent and plainly conflicting provisions.
  16                 1.    Forum-Selection Clause #1 (“FSC #1”)
  17         Section 9 of the Membership Agreement, titled “Jurisdiction and Choice of
  18   Law,” states in relevant part:
  19         Any legal action concerning the Agreement will be brought in the state
             and federal courts located in Salt Lake City, Utah. Notwithstanding the
  20         foregoing, if applicant resides in Louisiana, applicant may bring an action
  21         against YL with jurisdiction and venue as provided by Louisiana law.
  22   Motion, Ex. A at § 9 (emphasis added).
  23                 2.    Arbitration Clause and Forum-Selection Clause #2 (“FSC
                           #2”)
  24
  25         Contrast FSC #1 with the Arbitration Clause contained in the P&Ps: “[A]ny
  26   controversy or claim arising out of or relating to the Agreement, or the breach
  27   thereof, will be settled by arbitration. The parties waive all rights to trial by jury
  28   or to any court.”      Motion, Ex. B at § 13.2.2.         Further, “[a]ll arbitration

                                                -4-
                  PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.291 Page 10 of 29



   1   proceedings will be held in Salt Lake City, Utah.”1 Id. A plain reading of FSC #1
   2   and the Arbitration Clause demonstrates that they irreconcilably conflict: one
   3   clause would send a dispute to state or federal court in Salt Lake City, Utah, and
   4   the other clause would require that the exact same dispute be arbitrated.
   5   Therefore, as a matter of law, there could not have been a meeting of the minds
   6   between the parties. See Osprey Partners RSF LLC, 2016 WL 6679682 at *3.
   7         Importantly, two different federal judges have already determined these
   8   exact same clauses in the Agreement fatally conflict. In April 2019, a former
   9   Young Living distributor brought suit against Defendant alleging RICO violations.
  10   See O'Shaughnessy v. Young Living Essential Oils, LC, 2019 WL 5296359, at *1
  11   (W.D. Tex. Oct. 18, 2019). In response, Defendant filed a motion to compel
  12   arbitration, arguing that the plaintiff must arbitrate her dispute against Defendant
  13   in Salt Lake City, Utah, based on the identical Arbitration Clause at issue in the
  14   instant case. Id. at 2. However, pointing to the same forum-selection clause in the
  15   Member Agreement at issue here (FSC #1), the plaintiff argued that FSC #1 and
  16   the Arbitration Clause directly conflict, and therefore there was no meeting of the
  17   minds. Id.
  18         Explaining that “[i]t is fundamental that a meeting of the minds on the
  19   integral features of an agreement is essential to the formation of a contract,” the
  20   court found that FSC #1 and the Arbitration Clause “irreconcilably conflict and
  21   that these conflicting provisions indicate that there was no ‘meeting of the minds’
  22   with respect to arbitration in this case.” Id. at 4 (internal citation omitted)
  23   //
  24   //
  25
  26   1
         Immediately following the Arbitration Clause in the P&Ps is Section 13.2.3, titled
  27   “Jurisdiction, Venue, and Choice of Law.” Motion, Ex. B at § 13.2.3. This section
       states, “Jurisdiction and venue of any matter not subject to arbitration will reside in
  28   any state or federal court located in Salt Lake City, Utah[.]” Id. (hereinafter,
       “Forum-Selection Clause #2” or “FSC #2”).
                                                  -5-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.292 Page 11 of 29



   1   (emphasis added).2     Therefore, the Magistrate Judge recommended that the
   2   District Court deny Defendant’s motion to compel arbitration. Id. at 5.
   3         And that is precisely what the District Court did. See O'Shaughnessy v.
   4   Young Living Essential Oils, LC, (W.D. Tex. Nov. 27, 2019) (Dkt. 33).
   5   Specifically, the District Court found that the Magistrate Judge “properly
   6   concluded that the Forum Selection Clause and Arbitration Clause conflict so that
   7   they cannot be harmonized.” Id. Accordingly, the court denied Defendant’s
   8   motion to compel arbitration. Id.3
   9         Not surprisingly, here, Defendant has changed tactics and instead of seeking
  10   to arbitrate the claims, Defendant now attempts to dismiss the case or transfer it to
  11   Salt Lake City, Utah pursuant to FSC #1 and FSC #2. However, Defendant’s
  12   change in strategy has not altered the undeniable fact that FSC #1, FSC #2, and
  13   the Arbitration Clause are plainly “ambiguous” and “irreconcilably conflict” such
  14   that there was “no meeting of the minds.” O'Shaughnessy, 2019 WL 5296359, at
  15   *4. Indeed, the reasoning in O’Shaughnessy applies with equal force to the instant
  16   case, and Defendant has presented no argument to the contrary. Accordingly, FSC
  17   #1 and FSC #2 are no more enforceable than the Arbitration Clause.
  18                3.    Forum-Selection Clause #3 (“FSC #3”)
  19         In the O’Shaughnessy case, it was enough that FSC #1 and the Arbitration
  20   Clause conflicted in order to find there was no meeting of the minds. It appears,
  21   however, that neither the parties nor the court in that case considered the
  22   Agreement’s other forum-selection clause, which renders the Agreement even
  23   more ambiguous and hopelessly conflicting. This third forum-selection clause
  24
       2
  25     The court also explained that “[t]he conflict between these provisions would not
       leave the Plaintiff with a definite understanding that she agreed to arbitrate all
  26   claims arising out of the Member Agreement.” Id. at 4. Further, “Young Living
       drafted ambiguous and conflicting agreements, and cannot now claim the benefit
  27   of the doubt. The reason for this rule is to protect the party who did not choose the
       language from an unintended or unfair result.” Id. at 5 (internal citations and
  28   quotation marks omitted).
       3
         Defendant has filed an appeal with the Fifth Circuit Court of Appeals.
                                                -6-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.293 Page 12 of 29



   1   (FSC #3) is found at the end of section 13.2.2 of the P&Ps, and states:
   2         Notwithstanding the foregoing,4 nothing in these Policies and Procedures
             will prevent either party from applying to and obtaining from any court
   3         having jurisdiction a writ of attachment, a temporary injunction, a
             preliminary injunction, a permanent injunction, or other relief available to
   4         safeguard and protect its intellectual property rights and/or to enforce its
             rights under the nonsolicitation and noncompetition provisions of Section
   5         3.12.
   6   Motion, Ex. B. at § 13.2.2. Under this provision, Plaintiff is permitted to seek a
   7   temporary or permanent injunction in any court of competent jurisdiction,
   8   including this Court. Id. And that is precisely what Plaintiff has done. See
   9   generally, First Amended Complaint, Dkt. 4 (seeking temporary and permanent
  10   injunctive relief). As relevant here, FSC #3 directly conflicts with FSC #1 and
  11   FSC #2, which, as Defendant contends, requires “all disputes” to be brought in
  12   state or federal courts in Salt Lake City, Utah.    Motion at p. 1. For the same
  13   reasons, FSC #3 directly conflicts with the Arbitration Clause, which, as
  14   Defendant also contends, requires “all disputes” to be settled in binding
  15   arbitration. Id. As a result, FSC #3 further proves there was no meeting of the
  16   minds between the parties.5
  17         C.      Even if the Court Were to Determine that the Forum-Selection
                     Clauses Are Enforceable, They Are Permissive, and Therefore
  18                 Venue in This District Is Proper.
  19         Under federal law, a mandatory forum-selection clause “clearly require[s]
  20
       4
  21      “Foregoing” refers to the Arbitration-related provisions of the P&Ps.
       5
           To the extent Defendant contends that the “permanent injunction” a party may
  22   seek is limited to only those necessary to “safeguard and protect its intellectual
       property rights and/or to enforce its rights under the nonsolicitation and
  23   noncompetition provisions of Section 3.12,” such a limited construction is
  24   undermined by Defendant’s decision not to insert a comma after “other relief
       available.” Otherwise, to read in such a limitation would require the Court to
  25   disregard “the ‘last antecedent rule’ – [which] provides that ‘qualifying words,
       phrases and clauses are to be applied to the words or phrases immediately
  26   preceding and are not to be construed as extending to or including others more
       remote.’” White v. Cty. of Sacramento, 31 Cal. 3d 676, 680, 646 P.2d 191 (1982);
  27   see also Lockhart v. United States, 136 S. Ct. 958, 962-63, 194 L. Ed. 2d 48
       (2016). However, even if FSC #3 is construed narrowly, such a construction would
  28   still directly conflict with FSC #1, FSC #2, and the Arbitration Clause,
       demonstrating that there was no meeting of the minds.
                                               -7-
                  PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.294 Page 13 of 29



   1   exclusive jurisdiction.” Hunt Wesson Foods, Inc. v. Supreme Oil Co., 817 F.2d
   2   75, 77 (9th Cir. 1987) (emphasis added).           To be deemed mandatory (or
   3   “exclusive”), the language in the clause must require “that the designated courts
   4   are the only ones which have jurisdiction.” Id. at 77-78 (emphasis added).6
   5   “Therefore, to be mandatory [a forum-selection clause] must be extremely
   6   deliberate in selecting a specific and exclusive venue and in indicating that all
   7   action must be brought solely in that venue, and no other.” Hendrickson v.
   8   Octagon Inc, 2014 WL 2758750, at *3 (N.D. Cal. June 17, 2014) (emphasis
   9   added). In contrast, a permissive clause sets forth only “consent” to jurisdiction in
  10   a designated forum, but is not “exclusive,” i.e., the same subject matter could be
  11   litigated in another court. Hunt Wesson Foods, Inc., 817 F.2d at 77. “If the
  12   language of the forum selection clause is non-mandatory or permissive, the forum
  13   selection clause will not preclude suit elsewhere.” Gennock v. Lucas Energy, Inc.,
  14   2011 WL 4738320, at *3 (E.D. Cal. Oct. 5, 2011).
  15         Importantly, “[u]nder Ninth Circuit law, the court is not empowered to
  16   interpret an ambiguous forum selection clause, it must reject it to the extent it does
  17   not clearly designate a particular forum as the exclusive venue.” QSR Mgmt., Inc.
  18   v. Dunkin Brands, Inc., 2008 WL 2856456, at *2 (C.D. Cal. Mar. 3, 2008)
  19   (internal citation and quotation marks omitted). In addition, a “fundamental rule
  20   of contract interpretation is that where language is ambiguous the court should
  21   construe the language against the drafter of the contract.”7 Hunt Wesson Foods,
  22   Inc., 817 F.2d at 78; see also Hendrickson, 2014 WL 2758750, at *2.
  23         Defendant posits that the “Agreement contains two mandatory forum-
  24   selection clauses and a binding arbitration clause that combined require (1) all
  25   6
         See also Goldschmied v. Brifil, 2018 WL 6430545, at *7 (C.D. Cal. Oct. 17,
  26   2018) (“To be mandatory, a [forum-selection] clause must contain language that
       clearly designates a forum as the exclusive one.”); Hendrickson, 2014 WL
  27   2758750, at *2 (A mandatory forum-selection clause must “limit[] venue
       exclusively to the selected forum” and “[t]he language must show that the selected
  28   forum is the only forum in which the action may be brought.”).
       7
         The Defendant drafted the Agreement at issue.
                                                -8-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.295 Page 14 of 29



   1   disputes be brought in Salt Lake City, Utah and (2) resolved in either binding
   2   arbitration or state or federal court.” Motion at p. 1 (emphasis in original).
   3   However, Defendant never so much as attempts to explain how “all disputes” can
   4   be simultaneously subject to “binding arbitration” and litigation in “state or
   5   federal court.” That is because they cannot. Nor does Defendant explain how, as
   6   a matter of law, the forum-selection clauses are “mandatory” where “all disputes”
   7   are also subject to “binding arbitration.” The very assertion itself demonstrates
   8   the forum-selection clauses are necessarily permissive.
   9         To underscore this point, consider Plaintiff’s request for injunctive relief.
  10   According to Defendant, FSC #1 requires that Plaintiff seek injunctive relief in
  11   state or federal courts located in Salt Lake City, Utah. However, under the
  12   Arbitration Clause, Defendant would argue that such relief must be obtained
  13   through arbitration, rather than in state or federal court. O'Shaughnessy, 2019 WL
  14   5296359, at *1. Yet, according to FSC #3, Plaintiff may seek injunctive relief in
  15   any court having jurisdiction, including this one. In light of these three (or more)
  16   permissible venues it is clear that the Forum-Selection Clauses do not actually
  17   mandate exclusive jurisdiction in a particular venue.
  18         When faced with similar conflicting provisions, courts have found facially
  19   mandatory forum-selection clauses ambiguous and therefore permissive.             For
  20   example in Goldschmied v. Brifil, No. CV 18-7092 PSG (SKX), 2018 WL
  21   6430545, at *7 (C.D. Cal. Oct. 17, 2018), the defendant argued that venue was
  22   improper because a forum-selection clause in an operating agreement provided that
  23   all disputes arising out of the agreement must be litigated in Florida state courts in
  24   Palm Beach County. The plaintiff, however, argued that the forum-selection
  25   clause should not be enforced because the operating agreement contained other
  26   conflicting clauses, rendering it ambiguous on the subject of forum selection. Id.
  27         In declining to enforce the forum-selection clause, the court noted that the
  28   operating agreement contained three provisions relevant to the issue of venue:

                                                -9-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.296 Page 15 of 29



   1         The first provision, entitled “Governing Law: Venue”, states that “[a]ny
             action or proceeding seeking to enforce any provision of, or based on any
   2         right arising out of, this Agreement shall be brought against either of the
             parties exclusively in the courts of the State of Florida, County of Palm
   3         Beach.” It continues that if any action should be brought in a federal court
             or any other court outside of Palm Beach County, Florida, the “Agreement
   4         shall serve as the filing parties’ unconditional agreement to transfer said
             action to a proper state court in Palm Beach County, Florida or to dismiss it
   5         without prejudice for refiling in such proper court.”
   6   Id. The court then explained that while this first provision appeared to mandate
   7   that all actions be brought in Florida state court in Palm Beach County, “other
   8   provisions introduce[d] ambiguity into the agreement.”       Id.   For example, a
   9   provision entitled “Dispute Resolution” provided that “[t]he parties agree to submit
  10   all disputes to mediation, unless waived by written agreement of the parties.” Id.
  11   And another provision titled “Specific Performance” provided that:
  12         in addition to any other remedy to which the non-breaching party shall be
             entitled, at law or equity, the non-breaching party shall be entitled to
  13         injunctive relief to prevent breaches of the provisions of this Agreement and
             specifically to enforce the terms and provisions hereof in any action
  14         instituted in any court of the United States or any state thereof having
             subject matter jurisdiction thereof.
  15
  16   Id. (emphasis added).     The court found that the provision of the agreement
  17   allowing parties to seek injunctive relief in “any court of the United States or any
  18   state thereof having subject matter jurisdiction thereof” created ambiguity as to
  19   whether Plaintiff was required to bring her non-monetary claims in Florida state
  20   court. Id. at 8. As a result, “[b]ecause the Court finds ambiguity in the . . .
  21   Operating Agreement as to the proper forum for resolving disputes, it concludes
  22   that Plaintiff was not required to bring the Business Claims in Florida state court.
  23   Defendant’s motion to dismiss these claims for improper venue is denied.” Id.
  24         Similar reasoning is found in Hendrickson v. Octagon Inc, No. C 14-01416
  25   CRB, 2014 WL 2758750, at *1 (N.D. Cal. June 17, 2014). In that case, defendant
  26   Octagon moved to transfer venue to the Eastern District of Virginia pursuant to a
  27   forum-selection clause in plaintiffs’ employment contracts.        Id.   In denying
  28   defendant’s motion to transfer, the court explained:

                                               -10-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.297 Page 16 of 29



   1         The [forum-selection clause] contradicts another provision in the same
             document, which allows Octagon to seek injunctive relief in any forum.
   2         Inconsistency in a contract indicates ambiguity. Ambiguity is construed
             against the drafter. Paragraph 12 of the Agreement reads, “Notwithstanding
   3         anything to the contrary in this Agreement, [Octagon] shall be permitted to
   4         seek such injunctive relief in any court of law in any jurisdiction.” The
             [forum-selection clause] does not acknowledge or address Paragraph 12. If
   5         Octagon may seek injunctive relief in any forum, the [forum-selection
             clause] is either permissive, or at the least it is ambiguous, and thus may
   6         be interpreted as permissive.
   7   Id. at 3 (internal citation omitted) (emphasis added). As a result, “the Court finds
   8   that because the [forum-selection clause] is ambiguous, it is not mandatory, venue
   9   in Virginia is not exclusive and the case is properly brought in this district.” Id. at
  10   4.8
  11         Here, just as in Goldschmied and Hendrickson, the parties are permitted to
  12   seek injunctive relief in any court having jurisdiction—not just those in Salt Lake
  13   City, Utah.    However, the Arbitration Clause at issue in this case injects
  14   substantially more ambiguity into the Agreement than that found in Goldschmied
  15   and Hendrickson.      Because ambiguity is construed against the drafter (here,
  16   Defendant), the forum-selection clauses are necessarily permissive and Plaintiff’s
  17   choice of venue is proper.
  18         Also adding to the Agreement’s ambiguity is section 10 of the Member
  19   Agreement, titled “Miscellaneous,” which immediately follows FSC #1. Motion,
  20   Ex. A at § 10.      That section states, “In the event any court of competent
  21   jurisdiction will declare any portion of the Agreement to be invalid, the remainder
  22   of the Agreement will not be invalidated thereby but will remain in full force and
  23   effect.”9 Id. (emphasis added). This section plainly contemplates that “any court
  24
       8
           See also Bristlecone, Inc. v. Smith & Nephew, Inc., 2017 WL 2666763, at *4
  25   (N.D. Cal. June 20, 2017); Sprout Healthy Vending LLC v. Seaga Mfg. Inc., 2014
       WL 12688422, at *6-7 (C.D. Cal. Dec. 18, 2014); Gennock, 2011 WL 4738320, at
  26   *5; State ex rel. Balderas v. Real Estate Law Ctr., P.C., 2019 WL 7372753, at *14
       (D.N.M. Dec. 31, 2019).
  27
       9
         A similar provision is found under section 13 of “Essential Rewards Agreement”
  28   in the Member Agreement.

                                                -11-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.298 Page 17 of 29



   1   of competent jurisdiction”—not just those in state and federal courts in Salt Lake
   2   City, Utah—will have occasion to construe and adjudicate the Agreement.
   3         Rendering the Agreement even more ambiguous is the clause in FSC #2
   4   that limits its application to “any matter not subject to arbitration.” Motion, Ex. B
   5   at § 13.2.3. But Defendant makes no attempt to specify which matters are not
   6   subject to arbitration. In any event, neither Plaintiff, nor any other distributor,
   7   should reasonably be expected to know which disputes are subject to arbitration,
   8   as opposed to those that must be litigated in state or federal courts in Salt Lake
   9   City, Utah—or elsewhere.10
  10         D.      The Plain Language of the Forum-Selection Clauses Also
                     Demonstrate They Are Permissive, Rather than Mandatory.
  11
  12         As noted, to be mandatory, a forum-selection clause “must be extremely
  13   deliberate in selecting a specific and exclusive venue and in indicating that all
  14   action must be brought solely in that venue, and no other.” Hendrickson, 2014
  15   WL 2758750, at *3. For example, mandatory forum-selection clauses generally
  16   use words such as “exclusive,” “sole,” or “only.” Gennock, 2011 WL 4738320, at
  17   *4. On this point, BrowserCam Inc. v. Gomez, Inc., 2008 WL 4408053 (N.D. Cal.
  18   Sept. 26, 2008) is instructive. There, the court construed the following forum-
  19   selection clause:
  20         Any claim arising under or relating to this Agreement shall be governed by
             the internal substantive laws of the Commonwealth of Massachusetts
  21         without regard to principles of conflict of laws. Each party hereby agrees to
  22
       10
          Even the choice-of-law provisions in the Agreement are fatally inconsistent and,
  23   therefore, invalid. For example, section 9 of the Member Agreement (titled
       “Jurisdiction and Choice of Law”) states, “The Agreement will be interpreted and
  24   construed in accordance with the laws of the State of Utah applicable to contracts
       to be performed therein.” Motion, Ex. A at § 9 (emphasis added). Contrast that
  25   section with section 13.2.3 of the P&Ps (titled Jurisdiction, Venue, and Choice of
       Law), which requires that “[t]he laws of the state of Utah will govern disputes
  26   involving the Agreement.” Motion, Ex. B at § 13.2.3. Conspicuously absent from
       this latter choice-of-law provision is the limitation “applicable to contracts to be
  27   performed therein.” In other words, are disputes concerning the Agreement
       construed according to Utah law generally or are they construed according to Utah
  28   contract law when applicable, and other laws for non-contractual matters, such as
       those at issue here?
                                               -12-
                  PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.299 Page 18 of 29



   1         jurisdiction and venue in the courts of the City of New York or the federal
             courts sitting therein, for all disputes and litigation arising under or relating
   2         to this Agreement, and each party waives and agrees not to assert any
             defenses or claims relating to improper venue, forum non conveniens, or
   3         similar defenses or claims, relating to this Agreement.
   4   Id. at *1 (emphasis added). The court concluded that the clause was permissive
   5   because it “contained no language that expressly designated New York as the
   6   exclusive venue.” Id. at *2.      See also WSA Distrib. Inc. v. Youghiogheny
   7   Commc'ns Ne. LLC, 2011 WL 13356143, at *7 (S.D. Cal. May 27, 2011).11
   8         Here, neither FSC #1 nor FSC #2 uses the requisite mandatory language.
   9   For example, FSC #2 states that “[j]urisdiction and venue of any matter not
  10   subject to arbitration will reside in any state or federal court located in Salt Lake
  11   City, Utah[.]” However, the clause does not state that jurisdiction and venue will
  12   reside only or exclusively in state and federal courts in Salt Lake City, Utah. In
  13   other words, while it is clear that state and federal courts in Salt Lake City, Utah,
  14   could be appropriate forums in which to file suit, a plain reading of the clause
  15   demonstrates that they are not the only forums in which a lawsuit may be filed.
  16         Similarly, FSC #1 does not state that “[a]ny legal action concerning the
  17   Agreement will only or exclusively be brought in the state and federal courts
  18   located in Salt Lake City, Utah. Rather, like FSC #2, this clause merely indicates
  19   that jurisdiction and venue could be appropriate in state and federal courts in Salt
  20   Lake City, Utah. In any event, FSC #1 and FSC #2 are ambiguous at best, and
  21   because any ambiguity in a contract is construed against the drafter, FSC #1 and
  22   FSC #2 must be deemed permissive, rather than mandatory.
  23         E.      The Forum-Selection Clauses Do Not Encompass Plaintiff’s
                     Claims.
  24
  25         In the Ninth Circuit, whether non-contractual claims (e.g., tort and statutory
  26   causes of action) are subject to a forum-selection clause depends on whether
  27
       11
         See also Waste Servs., LLC Red Oak Sanitation, Inc., 2008 WL 11320211, at *2
  28   (D. Utah July 25, 2008); Reliance Ins. Co. v. Six Star, Inc., 155 F. Supp. 2d 49, 58
       (S.D.N.Y. 2001).
                                               -13-
                  PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.300 Page 19 of 29



   1   resolution of the claims requires interpretation of the contract. In re Orange, S.A.,
   2   818 F.3d 956, 962 (9th Cir. 2016). Here, Plaintiff has not asserted any causes of
   3   action sounding in contract, and none of Plaintiff’s claims requires that the Court
   4   “interpret” the Agreement in order to adjudicate them. Therefore, Plaintiff’s
   5   claims are not subject to the Agreement’s forum-selection clauses.
   6         In this regard, this case is very similar to Yan Guo v. Kyani, Inc., 311 F.
   7   Supp. 3d 1130, 1135 (C.D. Cal. 2018) (appeal filed). In that case, defendants
   8   operated a multilevel marketing company that distributed health and wellness
   9   products through a network of distributors, including the plaintiffs. Id. at 1135-36.
  10   The plaintiffs alleged that defendants established the distributorships as part of an
  11   illegal pyramid scheme, in which distributors were required to make certain
  12   payments and to recruit others to become distributors. Id. at 1136-37. The
  13   plaintiffs advanced several causes of action against defendants, including
  14   operation of an endless chain scheme, unfair and deceptive business practices,
  15   false advertising, fraudulent concealment/nondisclosure, unjust enrichment, and
  16   others. Id. at 1137.
  17         As relevant here, the parties had signed an “Independent Distributor
  18   Agreement” (hereinafter, “Distributor Agreement”) that generally governed the
  19   plaintiffs’ distribution of the defendants’ products. Id. at 1138. The Distributor
  20   Agreement contained a forum-selection clause that stated, in relevant part:
  21        The Distributor Agreement shall be governed exclusively by the laws of the
            State of Idaho, and the Distributor agrees to submit exclusively to the
  22        jurisdiction of the courts of the State of Idaho, and specifically the District
  23        Court of the Seventh Judicial District with venue in Bonneville County, for
            resolution of any claims or related litigation to interpret or enforce the terms
  24        of the Distributor Agreement.
  25   Id. Based on the forum-selection clause, defendants filed a motion to dismiss on
  26   the grounds of forum non conveniens, arguing that the case belongs in Idaho state
  27   court. Id. at 1141. The court disagreed, finding that the
  28         claims arise out of alleged conduct outside of what occurred and was
             contemplated by that agreement, i.e., Kyäni's alleged fraudulent business
                                               -14-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.301 Page 20 of 29



   1         practices, including the alleged deceptive misrepresentations it made to
             prospective distributors. Consequently, they are not within the scope of the
   2         forum selection clause that is the basis for the Forum Non Conveniens
             Motion.
   3
   4   Id. In addition, the court determined that the claims “alleged in the FAC can be
   5   adjudicated without analyzing whether the parties were in compliance with the
   6   Independent Distributor Agreement” (internal citation and quotation marks
   7   omitted). Id.12
   8         Here, just as in Yan Guo, the claims arise out of conduct outside of what
   9   occurred and was contemplated by the Agreement, i.e., Defendant’s operation of
  10   an illegal pyramid scheme and other fraudulent business practices, including the
  11   deceptive misrepresentations it made to prospective distributors.      In addition,
  12   Plaintiff’s claims can be adjudicated without analyzing whether the parties were in
  13   compliance with the Agreement. Therefore, just like in Yan Guo, Plaintiff’s
  14   claims are not encompassed by the Agreement’s forum-selection clauses.
  15         F.      The Court Should Deny Defendant’s Motion to Transfer Under
                     Section 1404(a) Because the Balance of Factors Weighs in Favor
  16                 of Keeping this Action in California.
  17         Under Section 1404(a), the Court may—in its discretion—transfer a civil
  18   action to another district “for the convenience of parties and witnesses” and “in
  19   the interest of justice.” “The moving party bears the burden of showing that
  20   transfer is appropriate.” PC Specialists, Inc., 2010 WL 11509024 at *3. The
  21   “defendant must make a strong showing of inconvenience to warrant
  22
       12
           See also Wang v. Life Insurance Company of the Southwest, et al., 4:19-cv-
  23   01150-YGR (N.D. Cal. Dec. 19, 2019) (Dkt. No. 86) (denying motion to transfer
       case alleging Defendants operated an illegal pyramid scheme, explaining “[t]he
  24   Court is not persuaded that the forum selection clause would encompass the tort-
       like claims alleged here”); Chen v. Premier Financial Alliance, Inc., et al., 4:18-
  25   cv-03771-YGR (N.D. Cal. Dec. 19, 2019 (Dkt. 110) (same); Hardy v. Advocare
       Int'l, L.P., 2010 WL 11509179, at *5 (C.D. Cal. Dec. 10, 2010) (a distributor of
  26   nutritional supplements and weight-loss products sold by the defendant, was not
       required to litigate intentional and negligent misrepresentation claims in the forum
  27   designated in the parties’ Distributor Agreement because resolution of those claims
       would not “require interpretation” of that agreement, in part because “the
  28   representations identified in the Complaint are alleged to have been made . . .
       through websites, representatives, signs, advertising, and labeling.”).
                                              -15-
                  PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.302 Page 21 of 29



   1   upsetting the plaintiff's choice of forum.” Decker Coal Co. v. Commonwealth
   2   Edison Co., 805 F.2d 834, 843 (9th Cir. 1986) (emphasis added); Therefore,
   3   “‘[u]nless the balance of convenience is strongly in favor of the defendant,
   4   plaintiff’s choice of forum should not, or should rarely, be disturbed.” Patriot
   5   Sci. Corp. v. Korodi, 2009 WL 10673013, at *3 (S.D. Cal. Sept. 10, 2009)
   6   (Sammartino, J.) (internal citation omitted) (emphasis added).
   7         “A motion to transfer venue under § 1404(a) requires the court to weigh
   8   multiple factors in its determination whether transfer is appropriate in a particular
   9   case.” Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000). As
  10   demonstrated below, the balance of “private interest” and “public interest” factors
  11   overwhelmingly favors keeping this action in California.13
  12                1.     The Private Interest Factors Favor California
  13                       i.     Plaintiff’s Choice of Forum Is Entitled to Deference
  14         Although “a plaintiff’s choice of forum is often accorded less weight” in a
  15   class action than in a non-class case, district courts routinely defer to the plaintiff’s
  16   choice of forum and accord it significant weight where the plaintiff resides in the
  17   district in which the action was filed and there is no evidence of forum shopping.
  18   In re Ferrero Litig., 768 F. Supp. 2d 1074, 1078-79 (S.D. Cal. 2011); see also Van
  19   Slyke v. Capital One Bank, 503 F. Supp. 2d 1353, 1363 (N.D. Cal. 2007) (finding
  20   that plaintiffs’ choice of forum is entitled to deference because “[n]o class has
  21   been certified, so these are currently the only plaintiffs” and “even if a nationwide
  22   class were certified the named plaintiffs would still bear a fiduciary responsibility
  23   to lead the class”); Roling v. E*Trade Sec., LLC, 756 F. Supp. 2d 1179, 1186
  24   (N.D. Cal. 2010); Noriesta v. Konica Minolta Bus. Sols. U.S.A., Inc., 2019 WL
  25
       13
          For the numerous reasons explained herein, the Forum-Selection Clauses in the
  26   Agreement are unenforceable, do not encompass Plaintiff’s claims, or, at the very
       least, are permissive. Therefore, Defendant’s analysis regarding a motion to
  27   transfer pursuant to an enforceable, mandatory forum-selection clause is misguided
       and should be disregarded. See Motion at pp. 6-11. Rather, the traditional §
  28   1404(a) analysis governs.

                                                 -16-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.303 Page 22 of 29



   1   6482222, at *4 (C.D. Cal. July 8, 2019).
   2           Here, Plaintiff’s choice of forum is entitled to deference because she
   3   “reside[s] in this district and did not engage in forum shopping.” In re Ferrero
   4   Litig., 768 F. Supp. 2d at 1078-79; see Declaration of Lindsay Penhall [“Penhall
   5   Decl.”], ¶ 3. Accordingly, this factor weighs strongly in favor of keeping this
   6   action in California.
   7                       ii.   The Access to Sources of Proof Factor Is Neutral
   8          This factor focuses on the location of records and documents. See Escobosa
   9   v. Sunbelt Commc'ns Co., 2009 WL 10672058, at *5 (S.D. Cal. June 25, 2009)
  10   (Sammartino, J.). In Escrobosa, this Court found that this “factor is at best
  11   neutral, if not fully against transfer” where the defendants failed to establish why
  12   transferring documentary evidence to another district would “present exceptional
  13   difficulty in the instant case.” Id.; see also Van Slyke, 503 F. Supp. 2d at 1362-
  14   63).
  15          Here, the only evidence Defendant offered relating to the location of
  16   relevant records and documents is the following vague assertion: “Young Living’s
  17   documents and electronically-stored information are located in Utah[.]” Motion,
  18   Ex. E, Declaration of Lee Bowen [“Bowen Decl.”], ¶ 9. Importantly, Defendant
  19   did not identify what relevant documents it supposedly has, why they are
  20   important, or “why transferring documentary evidence to another district would
  21   ‘present exceptional difficulty in the instant case.’”       Escobosa, 2009 WL
  22   10672058 at *5; see also Bohara v. Backus Hosp. Med. Benefit Plan, 390 F. Supp.
  23   2d 957, 963 (C.D. Cal. 2005) (“[T]he movant must show particularly the location,
  24   difficulty of transportation, and the importance of such records. In this case, the
  25   defendant has failed to make such a showing, instead supporting its motion with
  26   mere conclusory allegations.”).
  27          Plaintiff’s records, including communications she had with other
  28   distributors, are primarily stored on her computer and mobile phone, which are

                                               -17-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.304 Page 23 of 29



   1   located in San Diego County. Penhall Decl., ¶¶ 4-6, 9. Therefore, because the
   2   parties both have records in their respective home forum, this “factor is at best
   3   neutral, if not fully against transfer.” Escobosa, 2009 WL 10672058 at *5.
   4                      iii.   The Witness Convenience Factors Favor California
   5         “[C]ourts frequently state that the convenience of third-party witnesses is
   6   more important than that of party witnesses.” In re Ferrero Litig., 768 F. Supp. 2d
   7   at 1080. This is because a “party may compel the testimony of its employees.”
   8   Id.; see Rui Chen v. Premier Fin. All., Inc., 2019 WL 6911263, at *3 (N.D. Cal.
   9   Dec. 19, 2019) (denying motion to transfer and finding that the location of
  10   Defendant’s employee witnesses “does not favor a Georgia forum since they can
  11   be compelled to testify regardless of the forum”); see also Noriesta, 2019 WL
  12   6482222, at *2.
  13         Here, the only potentially relevant witnesses Defendant has identified are its
  14   employees. See Bowen Decl. at ¶¶ 5-8. However, any potential inconvenience to
  15   Defendant’s employees is accorded little weight because they can be compelled to
  16   testify “regardless of the forum in which the case is litigated.” Noriesta, 2019 WL
  17   6482222 at *2. In addition, Defendant does not describe “the anticipated areas of
  18   their testimony and its relevance, and the reasons why the present forum would
  19   present a hardship to them.” Bohara, 390 F. Supp. 2d at 963. Nor does Defendant
  20   specify which employee witnesses would likely be called as trial witnesses. See
  21   Van Slyke, 503 F. Supp. 2d at 1364 (“‘Likely to be called as a witness at trial’ is
  22   the main focus. The defense list does not tell us which is which.”). Nevertheless,
  23   to the extent there would be any inconvenience to Defendant by having this action
  24   proceed in California, such inconvenience can be mitigated by deposing
  25   Defendant’s employees in Utah. Noriesta, 2019 WL 6482222, at *3.
  26         On the other hand, Plaintiff’s partner, Juan Contreras, is the only material
  27   non-party witness who has been identified. See Penhall Decl., ¶ 8. Mr. Contreras
  28   resides in San Diego County and witnessed Plaintiff’s unsuccessful attempts to

                                              -18-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.305 Page 24 of 29



   1   grow her Young Living business.           Id.    He participated in events Plaintiff
   2   sponsored to promote Young Living products and to attempt to recruit new
   3   distributors. Id.
   4           Finally, the fact that Plaintiff has asserted a claim under California Business
   5   & Professions Code section 17200 on behalf of a California subclass weighs
   6   against transfer of this case to Utah. See Van Slyke, 503 F. Supp. 2d at 1364
   7   (“[T]he trial of the Section 17200 claim would likely involve a state-wide class of
   8   California residents. To illustrate the ‘unfair’ impact of the challenged practices,
   9   California consumers would likely be called to tell their stories. This would be in
  10   addition to the California named plaintiff. For these witnesses, California would
  11   be a more convenient forum.”). Therefore, because the “Court accords more
  12   weight to the inconvenience of non-party witnesses,” as well as to the “California
  13   consumers [who] would likely be called to tell their stories,” this factor favors
  14   California. Noriesta, 2019 WL 6482222, at *2; Van Slyke, 503 F. Supp. 2d at
  15   1364.
  16                        iv.   The Location of the Agreements Factor Favors
  17                              California

  18           This factor considers “the location where the agreements were negotiated
  19   and executed.”       PC Specialists, Inc., 2010 WL 11509024 at *3.                Any
  20   documentation from or concerning Young Living was received and reviewed by
  21   Plaintiff using her computer and/or mobile phone in San Diego. See Penhall
  22   Decl., ¶ 6. Accordingly, this factor weighs against transfer.
  23                        v.    The Governing Law Factor Favors California
  24           Simply put, a “California district court is more familiar with California law
  25   than district courts in other states.” In re Ferrero Litig., 768 F. Supp. 2d at 1081;
  26   see also PC Specialists, 2010 WL 11509024 at *5 (finding that “a judge in the
  27   District of Colorado is going to be less familiar with the law underlying Plaintiff’s
  28   California state law claims than this Court); see Rui Chen, 2019 WL 6911263 at

                                                 -19-
                 PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.306 Page 25 of 29



   1   *3 (The fact that a “majority of the claims here are brought under California
   2   statutes with which this Court likely will be more familiar” weighed in favor of
   3   keeping the action in California).
   4         Plaintiff’s First Amended Complaint asserts six (6) causes of action, all but
   5   one of which arise solely under California law. Therefore, “a judge in the District
   6   of [Utah] is going to be less familiar with the law underlying Plaintiff’s California
   7   state law claims than this Court.” PC Specialists, 2010 WL 11509024 at *5.
   8   Accordingly, this factor weighs against transfer.
   9                      vi.    The Forum Contacts Factors Favor California
  10         These factors consider “the parties’ contacts with the forum” and “the
  11   contacts relating to the plaintiff’s cause of action.” Patriot Sci. Corp., 2009 WL
  12   10673013 at *4; see also In re Ferrero Litig., 768 F. Supp. 2d at 1079-80. Here,
  13   Plaintiff has significant contacts within this district. She (1) resides in San Diego
  14   County; (2) works in San Diego County; (3) researched Young Living online and
  15   reviewed their promotional materials using her computer and mobile phone in San
  16   Diego County; (4) received and reviewed certain documentation from Young
  17   Living using her computer and/or mobile phone in San Diego County; (5)
  18   purchased Young Living products using her computer in San Diego County; (6)
  19   received Young Living products in San Diego County; (7) sponsored events to
  20   promote Young Living products and recruit new distributors in San Diego County;
  21   (8) advertised Young Living products at her place of employment in San Diego
  22   County; and (9) Plaintiff’s partner, Juan Contreras, witnessed her unsuccessful
  23   efforts to grow her Young Living business by attempting to recruit new
  24   distributors in San Diego County. See Penhall Decl., ¶ 9.
  25         Defendant also has significant contacts with this forum.        For example,
  26   Defendant sells a substantial amount of its essential oil products in California and
  27   a significant number of its top distributors—the “Royal Crown Diamond
  28   Leaders”—are located in California (and none in Utah).          See Declaration of

                                               -20-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.307 Page 26 of 29



   1   Christopher D. Moon [“Moon Decl.”], ¶ 2; see In re Ferrero Litig., 768 F. Supp.
   2   2d at 1079-80 (finding that the forum contacts factor weighed against transfer
   3   because, in part, the defendant sold the subject product throughout California); see
   4   also Hendricks v. StarKist Co., 2014 WL 1245880, at *4 (N.D. Cal. Mar. 25,
   5   2014).   Accordingly, this factor weighs in favor of keeping this action in
   6   California.
   7                       vii.   The Litigation Costs Factor Favors California
   8         “In deciding whether to transfer, the Court must be careful to avoid a
   9   transfer that ‘would merely shift rather than eliminate’ the inconvenience of costs.
  10   In re Ferrero Litig., 768 F. Supp. 2d at 1081 (internal citations omitted).
  11   Moreover, “‘corporations are better-equipped than individuals to absorb increased
  12   litigation costs.’” Id. Here, a transfer would simply “shift rather than eliminate”
  13   the inconvenience of costs. Moreover, as a large, multi-billion-dollar company,
  14   Defendant is better able to “absorb increased litigation costs.”         In addition,
  15   Defendant already has counsel located in California. If this case were to be
  16   transferred to Utah, Plaintiff would be forced to retain local counsel. This, along
  17   with having to travel to Utah for court proceedings, would be a financial hardship
  18   for Plaintiff. Accordingly, this factor also clearly weighs against transfer.
  19                 2.    The Public Interest Factors Favor California
  20                       i.     The Court Congestion Factor Weighs in Favor of
  21                              Keeping This Action in California
  22         Defendant concedes that this factor weighs against transfer. Motion at p. 7.
  23   Indeed, Defendant acknowledges that civil actions proceed to trial far more
  24   quickly here than in Utah. However, in an effort to show that Utah is less
  25   congested than it actually is, Defendant states that the time to trial in Utah “has
  26   averaged 37.96 months over the last five years.” Id. at p. 7, n. 5 (emphasis added).
  27   On the other hand, Defendant notes that the “current median time from filing to
  28   trial in this District is 27.7 months, but has been high as 36.2 months within the

                                                -21-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.308 Page 27 of 29



   1   last five years.” Id. (emphasis added).         Defendant attempts to cherry-pick
   2   favorable statistics by comparing averages to current median time but failed to
   3   note that the last reported statistic for time from filing to trial in Utah is actually
   4   49.5 months—nearly double what it is in this District. Accordingly, this factor
   5   weighs heavily against transfer and in favor of keeping this action in California.
   6                       ii.    The Local Interest and Burden on Citizen Factors
   7                              Favors California

   8         These two factors consider “the local interest in having localized
   9   controversies decided at home” and “the unfairness of burdening citizens in an
  10   unrelated forum with jury duty.” PC Specialists, Inc., 2010 WL 11509024 at *3;
  11   Jones, 211 F.3d at 498-99. California has a far greater interest in adjudicating this
  12   dispute than Utah. First, all but one of Plaintiff’s six causes of action arise solely
  13   under California law, which will apply to the California subclass exclusively. See
  14   Van Slyke, 503 F. Supp. 2d at 1365-66 (finding that the local interest factor weighs
  15   against transfer because “100% of a state-wide class for a Section 17200 claim
  16   would reside in California”). Second, Plaintiff is a citizen of California and
  17   resides in this District and, therefore, California clearly has an interest in
  18   addressing harm to one of its citizens. See id. (finding that California has an
  19   interest in “ensuring efficacious remedies, such as class actions, for its citizens”
  20   and, therefore, “has a greater interest in adjudicating this action”).        Finally,
  21   California is the most populous state with approximately 12% of the U.S.
  22   population. See Moon Decl. ¶ 2. On the other hand, Utah has approximately 1%
  23   of the U.S. population. See Moon Decl. ¶ 3. Therefore, it stands to reason that
  24   California has a much larger percentage of the putative class than Utah.
  25   Accordingly, these factors weigh in favor of keeping this action in California.
  26                       iii.   The Governing Law Factor Favors California
  27         “A diversity case should be litigated ‘in a forum that is at home with the law
  28   that must govern the action[.]’” Escobosa, 2009 WL 10672058, at *5 (internal

                                                -22-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.309 Page 28 of 29



   1   citation omitted). In addition, when a “‘federal court sitting in diversity hears
   2   state law claims, the conflicts laws of the forum state are used to determine which
   3   state’s substantive law applies.’”      Id. (internal citation omitted).    Further,
   4   California’s choice-of-law rules apply whether or not this action remains here.
   5   Costco Wholesale Corp. v. Liberty Mut. Ins. Co., 472 F. Supp. 2d 1183, 1191
   6   (S.D. Cal. 2007).
   7         Because California’s choice-of-law rules would govern even if this case
   8   were to be transferred, this fact clearly weighs in favor keeping this action in
   9   California. Costco Wholesale Corp., 472 F. Supp. 2d at 1191 (finding that “this
  10   factor weighs against transfer” because “[t]his Court is more familiar with
  11   California’s choice-of-law rules than EDPA”); Escobosa, 2009 WL 10672058 at
  12   *4 (“Though it is uncertain what substantive law will be applied in this action, that
  13   California choice-of-law rules will be used to determine which substantive law
  14   applies to this action does not support transfer to a court outside of California.”).
  15   The fact that there is a California subclass and all but one of Plaintiff’s causes of
  16   action are brought exclusively under California law also weighs against transfer.
  17         Defendant does not disagree.          Rather, Defendant’s only argument
  18   concerning why this factor supports transfer to Utah is based on the faulty premise
  19   that the parties are subject to a contractual choice-of-law clause providing for the
  20   application of Utah law. As discussed supra, the purported contractual choice-of-
  21   law provisions are invalid and, therefore, Defendant’s position is without merit.
  22   Accordingly, this factor favors keeping this action in California.
  23         In sum, Defendant’s Motion to Transfer must be denied because Defendant
  24   has failed to make a “strong showing of inconvenience to warrant upsetting the
  25   plaintiff’s choice of forum.” Decker Coal Co., 805 F.2d at 843. Indeed, to grant
  26   Defendant’s Motion would be tantamount to finding that, in all cases, corporate
  27   defendants are entitled to their preferred venue any time they are sued outside of
  28   their home forum. However, not only would that be contrary to applicable federal

                                               -23-
                PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
Case 3:19-cv-02340-JLS-RBB Document 11 Filed 03/04/20 PageID.310 Page 29 of 29



   1   law but it would be wholly unfair to plaintiffs. Escobosa, 2009 WL 10672058 at
   2   *4 (“To give precedence to the wishes of Defendants without due cause would in
   3   effect punish Plaintiff for suing individuals not in her District, which the Court
   4   declines to do.”). Accordingly, Defendant’s Motion to Transfer should be denied.
   5   IV.   CONCLUSION
   6         In light of the foregoing, Defendant’s Motion should be denied in its
   7   entirety.
   8
   9   Dated: March 3, 2020               MOON LAW APC
  10                                By:
                                           /s/ Kevin O. Moon
  11
                                          CHRISTOPHER D. MOON
  12                                      KEVIN O. MOON
  13                                      Attorneys for Plaintiff

  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              -24-
                   PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS OR TRANSFER
